UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1827


HENRI JEAN-BAPTISTE,

                    Plaintiff - Appellant,

             v.

MONTGOMERY COUNTY DEPARTMENT OF CORRECTIONS; STATE’S
ATTORNEY’S OFFICE OF MARYLAND,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-03009-PWG)


Submitted: March 30, 2021                                         Decided: April 7, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henri Jean-Baptiste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henri Jean-Baptiste appeals the district court’s order denying his post-judgment

motion. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Jean-Baptiste v. Montgomery Cnty. Dep’t of

Corr., No. 8:17-cv-03009-PWG (D. Md. July 17, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2